DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

           SHANE HENRY a/k/a ROBERT STEVE PERKINS,
                          Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-1347

                          [November 20, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 97-12774 CF10A.

   Shane Henry, Malone, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Paul Patti, III,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    We affirm the trial court’s denial of Henry’s motion for postconviction
relief, but remand for correction of the scrivener’s error in the written
judgment. See Rodriguez v. State, 223 So. 3d 1053, 1054 (Fla. 2d DCA
2017). As the state concedes, the written judgment should reflect a
conviction for robbery with a weapon and include a citation to the correct
statute, section 812.13(2)(b), Florida Statutes (1997). Henry need not be
present when these scrivener’s errors are corrected. See Shuey v. State,
950 So. 2d 1285 (Fla. 5th DCA 2007).

   Remanded with instructions.

DAMOORGIAN, CIKLIN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.